EX-99.d.5 AMENDMENT NO. 4 TO EXHIBIT A TO THE INVESTMENT MANAGEMENT AGREEMENT THIS AMENDMENT to Exhibit A to the Investment Management Agreement between DELAWARE GROUP ® FOUNDATION FUNDS ® and DELAWARE MANAGEMENT COMPANY , a series of Delaware Management Business Trust, entered into as of the 1st day of April, 1999 (the Agreement), amended as of the 21st day of May, 2009, lists the Portfolios for which the Investment Manager provides investment management services pursuant to the Agreement, along with the management fee rate schedule for each Portfolio and the date on which the Agreement became effective for each Portfolio. This Amendment supersedes any previous amendments to Exhibit A to the Agreement. Portfolio Name Effective Date Management Fee Schedule (as a percentage of average daily net assets) Annual Rate Delaware Aggressive Allocation Portfolio September 22, 2008 0.65% Delaware Moderate Allocation Portfolio September 22, 2008 0.65% Delaware Conservative Allocation Portfolio September 22, 2008 0.65% Delaware Foundation ® Equity Fund August 14, 2009 0.65% Breakpoints applicable to each Portfolio : Fees (as a Percentage of average daily net assets) Net Asset Level Annual Rate Up to $500 million 0.65% $500 million - $1 billion 0.60% $1 billion - $2.5 billion 0.55% Above $2.5 billion 0.50% DELAWARE MANAGEMENT COMPANY, DELAWARE GROUP a series of Delaware Management Business Trust FOUNDATION FUNDS By: MICHAEL J. HOGAN By: PATRICK P. COYNE Name: Michael J. Hogan Name: Patrick P. Coyne Title: Executive Vice President/Head of Title: Chairman/President/Chief Equity Investments Executive Officer Attest: CORI E. DAGGETT Attest: CORI E. DAGGETT Name: Cori E. Daggett Name: Cori E. Daggett Title: Vice President/Counsel/ Title: Vice President/Associate General Assistant Secretary Counsel/Assistant Secretary
